DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1–6 is acknowledged.  See Applicant Rem. dated Apr. 19, 2021 (“Applicant Rem.”) 7.  Claims 7–28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II–VII, there being no allowable generic or linking claim.  Id.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites:
6.  The method of claim 1, further comprising pumping air out of the tubing set with an air pump during the operating steps.

Claim 6 is indefinite because claim 1 introduces “an air pump.”  Therefore, it is unclear if the air pump in claim 6 is the same as the air pump in claim 1.
Claim 6 is also indefinite because “the operating steps” lacks antecedent basis.  If the “operating steps” was interpreted as the steps of claim 1, this interpretation would fail to further limit the scope of claim 1 because claim 1 teaches a step of using an air pump to pump air out of the tubing set.  The Examiner is therefore unable to provide an interpretation of this claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–5 are rejected under 35 U.S.C. 103 as being unpatentable over Hogard et al., US 2015/0343132 (“Hogard”) in view of Bernard, US 2013/0303962 (“Bernard”).
Claim 1 discloses a method of priming a tubing set and a dialyzer of a dialysis system. The method comprises the following steps.  First, an arterial line and a venous 
Hogard discloses a method for priming a tubing set 122 and a dialyzer of a dialysis system.  Hogard Figs. 1, 6, [0095].  The tubing 122 set comprises an arterial line 230, a venous line 232, and a venous drip chamber 361.  Id. at Fig. 6, [0090], [0091].  The venous drip chamber 361 is an air trap because it is used to separate air from blood when a patient is treated by dialysis.  Id. at [0094].  The method comprises connecting the arterial and venous lines 230, 232 to form a continuous loop.  Id. at [0095].  Next, saline is drawn into the tubing set from a saline source.  Id.  Then, blood pump 213 is operated in a forward operating mode to flow saline into the tubing set in a first direction.  Id. at [0096].  Next, the blood pump 213 is operated in a reverse operating mode to flow saline through the tubing set in a second direction opposite the first direction.  Id.  

    PNG
    media_image1.png
    1076
    1718
    media_image1.png
    Greyscale

Hogard’s venous drip chamber 361 comprises an air pump because, during dialysis, air is pumped into or out of the drip chamber 361 to maintain a desired fluid level.  Hogard [0088].  The reference, however, does not disclose the air pump being used to pull saline into the tubing set 122 during the priming operation. 
Bernard discloses a dialysis system comprising a tubing set 73 with an arterial line 94, a venous line 92 and a syringe type air trap 84.  Bernard Fig. 4, [0078].  The air trap 84 has a piston 81 that can be raised and lowered to adjust the fluid level in the air trap 84 during dialysis.  Id. at Fig. 16, [0089].  The piston 81 is an air pump.  When the piston 81 is raised, air is pumped out of the air trap 84 through vent line 82 because the head of the piston 81 is moved toward the vent 82, decreasing the air volume of the trap 84.  Id.  When the piston 81 is lowered, air is drawn into air trap 84 through the vent 82 because the head of the piston is moved away from the vent 82, increasing the air volume of the trap 84.  Id.  In this way, the piston 81 is able to maintain the fluid level within trap 84 between fluid sensors 86, 88, during dialysis.  Id.     
When Bernard’s dialysis system is primed, the piston 81 is raised to pump air out of the air trap 84, drawing priming fluid into the trap 841.  Bernard [0078].  Once the level of priming fluid in the trap 84 reaches the top level sensor 86, the piston 81 is lowered below port 82 to protect the membrane covering the port 82.  Id.  In this way, a sufficient amount of priming fluid is introduced into the trap 84 to remove air from its interior.


    PNG
    media_image2.png
    1020
    2173
    media_image2.png
    Greyscale

It would have been obvious to use Bernard’s air trap 84 in place of Hogard’s venous drip chamber 361 because both elements perform the same function in substantially the same way, as both elements are used to remove air from blood during dialysis using an air pump to control the fluid level.  Hogard [0088]; Bernard [0089].  Therefore, this would be the simple substitution of one known element for another to obtain predictable results.  MPEP 21432.  
With this substitution, when Hogard’s system is primed, the piston 81 would be raised to pump air out of the air trap 84, as taught in Bernard.  Bernard [0078].  This would pull saline into the trap 84, in the same way that it pulls priming fluid into Bernard’s system3.  Id.  This operation would pull saline into Hogard’s tubing set 122 from the source of saline, because the volume of the tubing set 122 would be increased by raising the piston 81, necessitating additional saline.  After the air trap 84 is filled with 
Claim 2 requires that for the method of claim 1, the pulling step further comprises pulling the fluid into the tubing set with the air pump until the fluid is detected by a first level sensor in a venous drip chamber.  
Hogard using Bernard’s air trap 84 in place of drip chamber 361, teaches this feature because Bernard’s piston 81 pulls priming fluid into air trap 84 (i.e., a venous drip chamber) until the fluid is detected by level sensor 86.  Bernard [0078].
Claim 3 requires that for the method of claim 1, operating the blood pump in the forward operating mode further comprises operating the blood pump in a forward operating mode to flow the fluid source into the tubing set until the fluid is detected by a second level sensor in the venous drip chamber.
Hogard teaches this feature because the system determines that the tubing set is primed and ready for dialysis treatment (i.e., the blood pump 213 no longer needs to operate in the in the forward and backward direction to move saline) when the venous level sensors no longer detect any changes to the fluid level in the venous drip chamber 361.  Hogard [0097].  Hogard’s venous drip chamber 361 comprises upper and lower level sensors 181a, 181b, which would be replaced by Bernard’s upper and lower level sensors 86, 88 when Bernard’s air trap 84 is used in place of Hogard’s chamber 361.  Hogard Fig. 4, [0088]; Bernard Fig. 16, [0089].  The lower sensor 88 corresponds to the 
Claim 4 requires that the method of claim 2 further comprises, after the pulling step, allowing a fluid level in the venous drip chamber to fall below the first level sensor.
Hogard, using Bernard’s air trap 84 in place of drip chamber 361, teaches this feature because, Bernard’s piston 81 lowers the level of priming fluid in trap 84 after it reaches upper sensor 86.  Bernard [0078].
Claim 5 requires that for the method of claim 4, operating the blood pump in the forward operating mode further comprises operating the blood pump in a forward operating mode to flow fluid from the fluid source into the tubing set until the fluid is detected by the first level sensor in the venous drip chamber.
Hogard teaches this feature because the system determines that the tubing set is primed and ready for dialysis treatment (i.e., the blood pump 213 no longer needs to operate in the in the forward and backward direction to move saline) when the venous level sensors no longer detect any changes to the fluid level in the venous drip chamber 361.  Hogard [0097].  Hogard’s venous drip chamber 361 comprises upper and lower level sensors 181a, 181b, which would be replaced by Bernard’s upper and lower level sensors 86, 88 when Bernard’s air trap 84 is used in place of Hogard’s chamber 361.  Hogard Fig. 4, [0088]; Bernard Fig. 16, [0089].  The upper sensor 86 corresponds to the “first level sensor” as noted in the rejection of claim 4 above.  Both of Hogard’s level sensors 181a, 181b are used to determine when to turn off the blood pump 213 during 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bernard’s “therapeutic fluid” is used to prime the system.  Bernard [0078].
        2 The MPEP citations refer to the Original Ninth Edition, Latest Revision June 2020.
        3 Additionally, instead of using piston 81 to push and pull fluid into/out of air trap 84, it would have been obvious for the air trap 84 to use Hogard’s air pump for this purpose.  Hogard [0088].  The air pump and piston 81 perform the same function because both are used to raise and lower the liquid level within an air trap.  Hogard [0088]; Bernard [0089].  Hogard’s air pump pumps air out of the drip chamber to draw liquid in.  Hogard [0088].  Therefore, the air pump would pump air out of Hogard’s air trap 84 to pull saline into the trap 84.